DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7, 9, and 11-18 are pending.  
Claims 1-5, 7, and 12-16 have been withdrawn.
Claims 8 and 10 are cancelled. Please note: in the response dated September 29, 2021, the applicant refers to Claim 8 in the conclusion as “believed allowable” when Claim 8 has been previously cancelled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zwirnmann (US 6,951,562) in view of Johnson et al. (US 6,045,572, hereinafter “Johnson”) in further view of Prince (US 2,961,755) and in further view of Knight et al. (US 8,584,853, hereinafter “Knight”).
Regarding Claims 6, 9 and 11,  Zwirnmann discloses a kit for use in joint implant surgery  (abstract) comprising a reamer (Figure 1, 10) comprising a reamer shaft (stop collar 18, locking collar 20, and self-drilling tap 12 taken together) comprising a proximal end (31) and a distal end (13) with a cutting tip (tip 13) located at the distal end of the reamer shaft, a hollow channel (channel in locking collar 20) within and extending through the cutting tip and the reamer shaft (extending via stop collar 18) capable of receiving a guide wire, and at least two grooves (Figure 2, 24) located on the reamer shaft, representing a proximal stop position and a distal stop position (as grooves 24 attach stop collar to the reamer, they would represent a proximal and a distal stop position). Zwirnmann also discloses a reamer depth stop (Figure 6, stop collar 18) having a body and at least two flexible tongs extending from the body (Figure 6, fingers 68) and that the at least two flexible tongs are shaped and configured to snap in place at the proximal stop position and then the distal stop position when the reamer depth stop is slid on to the reamer in a direction from the proximal end to the distal end (fingers engage with shaft as described in Column 6, lines 37-47).  Zwirnmann further discloses a broach (Figure 1, 13) broach comprising a guide tip (distal end “tip” of element 13) and a cutting ring (threaded cutting portion of element 13) provided adjacent a broach stop (stop collar 18), where the broach stop is configured to stop the cutting ring (as described in Column 4, lines 3-16). 
Additionally, Zwirnmann discloses the reamer with an indent and a flattened portion located near the proximal end of the reamer (Figure 2, 30, with the indent and flattened portion also seen in Figure 1), the indent and flattened portion configured and shaped to facilitate quick connect attachment to a driving tool (Column 4, lines 32-34). 
Zwirnmann discloses the invention substantially as claimed as described above, but does not disclose a grommet impactor, wire guide, or guide wire.  
Johnson teaches the use of a grommet impactor, wire guide and guide wire in the same field of joint implant surgery for the purpose of closing one side of an implant site together with a second side of an implant site.  Specifically, Johnson teaches a grommet impactor (placer instrument Figure 1, 28) with a proximal and distal end (see grommet placer in Figure 22), the grommet placer head on the proximal end of the grommet placer shaft (101), a wire guide (Figure 17, 34) with a wire guide body (Figure 17, 84), a proximal guide located on a first end of the wire guide body, and a distal guide located on a second end of the wire guide body (proximal and distal guides as openings seen in Figure 17) and the first and second ends are opposite ends of the wire guide body (as seen in Figure 17), and a guide wire (wire suture 201), comprising an elongated guide wire body and a needle head (Figure 14, approximator 30) located on one end of the elongated guide wire body.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the grommet placing assembly, wire guide, and guide wire body of Johnson in conjunction with the reamer assembly of Zwirnmann for surgical procedures where approximation of first and second sides of an implant site is needed for healing.
Zwirnmann in view of Johnson discloses the invention substantially as claimed but fails to disclose the grommet placer instrument with at least two flexible slit shafts located on the distal end of the grommet placer shaft.   Prince discloses a grommet placer instrument with at least two flexible split shafts located on the distal end of the grommet placer shaft (Figure 2, fingers are flexible split shafts). It would have been obvious to utilize the flexible split shaft grommet placer design of Prince with the device of Zwirnmann in view of Johnson in order to securely place the grommet with an interlocking engagement with an instrument that can be easily detached post placement.  
Zwirnmann in view of Johnson in view of Prince discloses the invention substantially as claimed but fails to disclose a sizing instrument, joint implant, or separate sterile packaging for the sizing instrument and implant.  
Knight teaches a fixation system with a sizing instrument (Figure 7) and a joint implant (Figure 2A, 205).   Knight further teaches separate sterile packaging for the components of the fixation system (Figure 6) and discloses in the abstract that the sterile packaged kit includes one or more instruments from the kit and the implant.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the sterilization system and sizing instrument of Knight with the device of Zwirnmann in view of Johnson in view of Prince in order to provide flexibility in sizing to better fit the needs of the surgical patient and to protect from infection by utilizing separately sterilized packaged instruments.
Regarding Claims 17 and 18, Prince discloses a grommet clip (Figure 3, 5) extending from each of the at least two flexible split shafts and grommet stops (Figure 3, 8) which are shaped and configured to prevent a grommet placed on the grommet placer instrument from sliding proximally on the grommet placer shaft (as described in Column 3) and where the grommet clips are shaped and configured to prevent the grommet from falling off tips of the grommet placer (as seen in Figure 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the grommet clip structure of Prince with the device of Zwirnmann in view of Johnson in order to securely place the grommet.  


Response to Arguments
Applicant’s amendments to Claim 6 to include additional limitations for “a broach comprising a guide tip and a cutting ring provided adjacent a broach stop; wherein the broach stop is configured to stop the cutting ring” are acknowledged and are rejected with the combination of references as described above.  The examiner disagrees that Zwirnmann is silent as to a cutting ring and a broach stop (see Column 4, lines 3-16 where the cutting element and stop collar are detailed), and finds that the prior art of Zwirnmann reads on the invention as claimed as described above.  Additionally,  the “site guide” referenced in the arguments is not a claimed element and therefore is not required by the prior art of Zwirnmann. 
Please note:  the applicant states in the response that a prima facie case of obviousness has not been established, but fails to provide specific arguments or evidence for support of this statement regarding why use of a grommet placing assembly with the device of Zwirnmann would not be an obvious combination. 
Amendments to Claim 18 are sufficient to overcome the rejection under 35 U.S.C.112 (b). 

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE L NELSON/Examiner, Art Unit 3774   
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774